Exhibit 99.1 NEWS RELEASE 10 CONTACTS Media Investor Relations Angela Howland Blackwell: 585-678-7141 Cheryl Gossin: 585-678-7191 Patty Yahn-Urlaub: 585-678-7483 Bob Czudak: 585-678-7170 Constellation Brands Reports First Quarter Fiscal 2013 Results · Achieves comparable basis diluted EPS of $0.40 and reported basis diluted EPS of $0.38 · Repurchases 18 million shares for $383 million during the quarter · Reaffirms fiscal 2013 outlook: projects comparable basis diluted EPS of $1.93 - $2.03 and reported basis diluted EPS of $1.89 - $1.99 · Reaffirms free cash flow target of $425 - $475 million for fiscal 2013 · Intends to acquire remaining 50 percent interest in Crown Imports joint venture for $1.85 billion · Agrees to purchase the Mark West brand for approximately $160 million First Quarter 2013 Financial Highlights* (in millions, except per share data) Comparable % Change Reported % Change Consolidated net sales $ % $ % Operating income $ -5
